DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 05/17/2021 has been entered – Claims 34, 42, 44, and 46-47 are amended, Claim 55 is newly added, and Claims 35-41 and 50-54 are cancelled. Claims 34, 42-49, and 55 remain pending in the application.
The Examiner notes that support for the amendment to Claim 34 is found at least in General Formula (6) of the originally filed specification (see Pg. 9) which includes a triazine substituted with one Ar1 group and with two phenyl groups substituted by R1c-R10c whose definitions overlap with those of R1a-R5a in the amended claim. Furthermore, the Examiner notes that the originally filed specification includes Compounds 79-80 (see Pg. 41) which fall within the scope of the newly added Formula (4a).

The objection to the specification for the phrase “metal position” as previously set forth in the Non-Final Office Action mailed 02/17/2021 is overcome by Applicant’s amendment. The objection to the specification for its failure to individually number each paragraph as set forth in the Non-Final Office Action mailed 02/07/2021 is herein maintained (the Examiner notes that the remarks indicate that “a supplemental amendment comprising a substitute specification will be filed to remedy this issue” but such an amendment was not received). 

The rejection of Claims 35-37 and 40 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 02/07/2021 is moot because said claims were cancelled in Applicant’s amendment. 

The rejection of Claims 34-37, 39-40, 42, and 46-54 under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (KR 20160107975 A1) as previously set forth in the Non-Final Office Action mailed 02/07/2021 is overcome by Applicant’s amendment. However, as outlined below, new grounds of rejection have been made.

The rejection of Claims 34-37, 39-40, 42, 50-51 and 53-54 under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2017/0222160 A1) and the rejection of Claims 47-52 and 54 under 35 U.S.C. 103 as being unpatentable over Lee et al. as previously set forth in the Non-Final Office Action mailed 02/07/2021 is overcome by Applicant’s amendment. 

The rejection of Claims 34-40 and 42 under 35 U.S.C. 102(a)(2) as being anticipated by Parham et al. (US 2017/0062736 A1), the rejection of Claim 46 under 35 U.S.C. 103 as being unpatentable over Parham et al., and the rejection of Claims 43-45 under 35 U.S.C. 103 as being unpatentable over Parham et al. in view of Li et al. ("Highly Efficient Organic Light-Emitting Diode…") as previously set forth in the Non-Final Office Action mailed 02/07/2021 is overcome by Applicant’s amendment. 

Response to Arguments
Applicant’s arguments on Pages 13-20 of the response dated 05/17/2021 with respect to the rejections of record under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: The paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic each paragraph. 37 CFR 1.52(b)(6). Not every paragraph in the instant specification is provided its own number. Rather, some numbered paragraphs contain multiple paragraphs. See at least ¶ [0015] and ¶ [0021]. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47-49 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 47, the instant claim recites a compound according to Claim 34 wherein “at least one of Ar1 to Ar3 is a phenyl group…” but Claim 34 as currently amended does not include an Ar2 or Ar3 group. Therefore, it is unclear what structures are encompassed by the instant claim. For examination purposes herein, in order to apply art to the claim, the limitation will be applied to the variable Ar1 only. 
Dependent Claims 48-49 are rejected for failing to overcome the deficiencies of their parent Claim 47. 

Regarding Claim 48, the instant claim recites the limitation wherein “at least one of Ar1 to Ar3 is a phenyl group…” which is considered indefinite for the reasons discussed above with respect to Claim 47. Furthermore, the Examiner notes that in this case, because the limitations of the claim necessitate the structure of each of Ar1 to Ar3 to be explicitly defined, it is impossible to determine the structure required of the instant claim. 
Dependent Claim 49 is rejected for failing to overcome the deficiencies of its parent Claim 48. 

Regarding Claim 55, the instant claim recites “an organic light emitting device containing the compound of Claim 1” but Claim 1 is cancelled. Therefore, the intended scope of the claim is unclear. For purposes of examination herein, Claim 55 will be interpreted as instead depending from the independent Claim 34.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani et al. (US 2014/0001456 A1).
Regarding Claim 34, Mizutani teaches compounds for use in organic EL devices. One such compound, referred to herein as Miz-1 (see Pg. 35), is reproduced below for comparison to Formulae (4a) and (2) of the instant claim. 

Instant: 
    PNG
    media_image1.png
    314
    380
    media_image1.png
    Greyscale
 Miz-1: 
    PNG
    media_image2.png
    290
    501
    media_image2.png
    Greyscale


As seen from the structure above, Mizutani’s Miz-1 meets each of the following limitations set forth in the instant claim:
Ar1 is an unsubstituted aryl group (a phenyl group)
each R3a contains a dibenzofuran skeleton (that is NOT 4-(benzofuran-1-yl)carbazole-9-yl group) represented by Formula (2) wherein X is O, R4 is a bonding position, and R1 – R3 & R5 – R8 are each independently hydrogen
R1a – R2a  R4a – R5a are each independently hydrogen 

Regarding Claim 55, Mizutani teaches the compound Miz-1 according to Claim 34 above. Mizutani also teaches an organic light emitting device containing their inventive compound (see Abstract & [0010]). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.


Claims 34, 47, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2014/0001456 A1).
Regarding Claims 34 and 47, Mizutani teaches compounds for use in organic EL devices. One such compound is referred to herein as Miz-1 (see Pg. 35) and reproduced below. 

Miz-1: 
    PNG
    media_image2.png
    290
    501
    media_image2.png
    Greyscale


However, Miz-1 is a structure according to Mizutani’s general formula (1) which encompasses structure wherein the dibenzofuran is bonding to the phenyl linking group at the meta position (see [0010]-[0020]). See for example the first compound on Pg. 36 wherein one dibenzofuran is attached at a para position and another is attached at a meta position on a different phenyl. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the structure of the compound Miz-1 by bonding one of the dibenzofuran moieties to the phenyl group at the meta instead of the para position. Such a modification would have been the substitution of one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would retain the benefits taught by Mizutani. See MPEP § 2143 (B). 
Such a modification would yield the following structure, referred to herein as Miz-1MOD and reproduced below for comparison to is reproduced below for comparison to Formulae (4a) and (2) of the instant claims. 

Instant: 
    PNG
    media_image1.png
    314
    380
    media_image1.png
    Greyscale
 Miz-1MOD: 
    PNG
    media_image3.png
    461
    702
    media_image3.png
    Greyscale


As seen from the structure above, Mizutani’s Miz-1MOD meets each of the following limitations set forth in the instant claim:
Ar1 is an aryl group (a phenyl group) substituted only at one meta position with a dibenzofuran skeleton (that is NOT 4-(benzofuran-1-yl)carbazole-9-yl group) represented by Formula (2) wherein X is O, R4 is a bonding position, and R1 – R3 & R5 – R8 are each independently hydrogen
one R3a contains a dibenzofuran skeleton (that is NOT 4-(benzofuran-1-yl)carbazole-9-yl group) represented by Formula (2) wherein X is O, R4 is a bonding position, and R1 – R3 & R5 – R8 are each independently hydrogen
the other R3a contains a hydrogen 
R1a – R2a  R4a – R5a are each independently hydrogen 

Regarding Claim 55, Mizutani teaches the compound Miz-1MOD according to Claim 34 above. Mizutani also teaches an organic light emitting device containing their inventive compound (see Abstract & [0010]). 

Claims 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2014/0001456 A1).
Regarding Claim 42, Mizutani teaches an embodiment of an organic EL device (Second Exemplary Embodiment – see Fig. 8 & [0291]-[0293]) wherein said device includes an 
Mizutani does not explicitly disclose such a device wherein the blocking layer includes a compound according the Formulae (1) and (2) of the instant claim. However, Mizutani teaches a list of preferred compounds according to their general formula including the compound herein referred to as Miz-1 (see Pg. 35). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the device of Mizutani by selecting Miz-1 for the blocking layer, because such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful in the blocking layer of the OLED of Mizutani. One of ordinary skill in the art would have been motivated to produce additional devices comprising a compound according to Mizutani’s formula (1) having the benefits taught by Mizutani in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP § 2143 (E).
Mizutani’s Miz-1 is reproduced below for comparison to Formulae (1) and (2) of the instant claim. 


Instant: 
    PNG
    media_image4.png
    279
    367
    media_image4.png
    Greyscale
 Miz-1: 
    PNG
    media_image2.png
    290
    501
    media_image2.png
    Greyscale


As seen from the structure above, Mizutani’s Miz-1 meets each of the following limitations set forth in the instant claim:
Ar1
Ar2 and Ar3 are an aryl groups (a phenyl group) substituted with a dibenzofuran groups that is NOT 4-(benzofuran-1-yl)carbazole-9-yl groups
Ar2 and Ar3 each contain a dibenzofuran skeleton represented by Formula (2) wherein X is O, R4 is a bonding position, and R1 – R3 & R5 – R8 are each independently hydrogen

Regarding Claim 46, Mizutani teaches the organic light emitting device according to Claim 42 above wherein said device contains the compound represented by the instant Formula (1) in a layer adjacent to the light emitting layer (the blocking layer).

Claims 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 2016/0190470 A1).
Regarding Claim 42, Yen teaches organic compounds for use in organic EL devices according to formula (I) (see [0015] & Claim 1). Yen suggests that compounds according to formula (I) have good charge carrier mobility and excellent operational durability and can efficiently lower driving voltage and power consumption, thereby increasing efficiency of an organic OLED (see [0009]). Yen also teaches specific examples of said compounds including compounds EX61 and EX62 (see Pg. 14). EX61 is reproduced below for comparison to Formulae (1) and (2) of the instant claim. 

Instant: 
    PNG
    media_image4.png
    279
    367
    media_image4.png
    Greyscale
 Yen’s EX61: 
    PNG
    media_image5.png
    271
    429
    media_image5.png
    Greyscale



Ar1 is an unsubstituted aryl group (a phenyl group)
Ar2 is a substituted aryl group (an indenotriphenylene group)
Ar3 is an aryl group (a phenyl group) substituted with 2 dibenzofuran groups that are NOT 4-(benzofuran-1-yl)carbazole-9-yl groups
Ar3 contains 2 dibenzofuran skeletons represented by Formula (2) wherein X is O, R1 is a bonding position, and R2 – R8 are each independently hydrogen

Yen also teaches an organic EL device comprising compounds according to their general formula (I) as a host, including examples wherein the emission layer consists of the host and a phosphorescent dopant (15 wt%) (see Example 16 & Table 2). Yen does not explicitly teach such a device including EX61. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the device of Yen by electing EX-61 for the host, because such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful in as the host in the emission layer of the OLED of Yen and possessing the benefits disclosed by Yen. One of ordinary skill in the art would have been motivated to produce additional devices comprising a compound according to Yen’s formula (I) having the benefits taught by Yen in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP § 2143 (E). Likewise, it would have been obvious to one of ordinary skill in the art to select the OLED configuration wherein the emission layer includes only EX61 as a host and a dopant (i.e. the emission layer consists of the compound represented by the instant Formula (1) and a light emitting material). The ordinarily skilled artisan would reasonably have expected the elements of Yen to predictably maintain their respective properties or functions after they have 
	
	Regarding Claims 43-45, Yen teaches the organic light emitting device according to Claim 42 above which includes a phosphorescent dopant rather than a TADF dopant. However, Yen suggests that the compounds according to their formula (I) may serve as a host for both phosphorescent and thermally activated delayed fluorescent dopants (see Claims 6-7). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the OLED of Yen by substituting the phosphorescent dopant for a TADF dopant such that the emission layer consists of a host (EX61) and a TADF dopant at a concentration of 15 wt% (i.e. the content of EX61, which is a compound according to instant Formula (1), in the light emitting layer is more than 50% by weight). The resultant organic light emitting device would necessarily radiate delayed fluorescence. 
		
 Regarding Claim 46, Yen teaches the organic light emitting device according to Claim 42 above wherein the compound EX61 according to the instant Formula (1) is a phosphorescent host in the emission layer. The OLED includes a hole blocking layer which is adjacent to the emission layer (see [0068]) but said hole blocking layer does not include a compound according to the instant Formula (1). However, Yen also teaches that compounds such as EX61 according to their general formula (I) may be useful as a hole blocking material (see [0018]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the device of Yen such that the hole blocking layer includes EX61. The ordinarily skilled artisan would reasonably have expected the elements of Yen to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP § 2143 (A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789